Exhibit 10.1
*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.
LICENSE AND SETTLEMENT AGREEMENT
     THIS LICENSE AND SETTLEMENT AGREEMENT (this “Agreement”) dated as of May 4,
2010 (the “Effective Date”) is entered into between Medicis Pharmaceutical
Corporation, a Delaware corporation with an address at 7720 North Dobson Road,
Scottsdale, Arizona 85256 on behalf of itself and its Affiliates (collectively,
“Medicis”), and Ranbaxy Inc., a Delaware corporation, with an address at 600
College Road East, Princeton, New Jersey 08540 and Ranbaxy Laboratories Limited,
a corporation organized under the laws of the Republic of India with an address
at Plot 90, Sector 32, Gurgaon (Haryana) India – 122001, on behalf of themselves
and their respective Affiliates (collectively, “Ranbaxy”).
     WHEREAS, Medicis is the owner of the Patent Rights (as defined below) and
Medicis has asserted various claims and causes of action against Ranbaxy in an
action captioned Medicis Pharmaceutical Corp. v. Ranbaxy Inc. et al., Civil
Action No. 09-CV-435-JJF (consolidated with Medicis Pharmaceutical Corp. v.
Mylan, Inc. et al., Civil Action No. 09-CV-033-JJF), and Medicis Pharmaceutical
Corp. v. Ranbaxy Inc. et al., Civil Action No. 10-120-JJF-MPT (collectively, the
“Litigation”), which are pending in the United States District Court, District
of Delaware (the “Court”); and
     WHEREAS, the parties desire to settle the Litigation and Ranbaxy desires to
receive, and Medicis desires to grant to Ranbaxy, (i) a covenant not to sue,
(ii) a royalty-bearing license under the Patent Rights to develop, make, use,
sell, offer for sale, market, promote, distribute, import and/or otherwise
commercialize Current Generic Product and Future Generic Product (as each term
is defined below), and (iii) and a royalty-bearing license under the Patent
Rights to develop, make, use, sell, offer for sale, market, promote, distribute,
import and/or otherwise commercialize Ranbaxy Product (as such term is defined
below), all on the terms and conditions of this Agreement.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
     1. DEFINITIONS.
          1.1 “Affiliate” means, with respect to any entity, any other entity
that directly or indirectly controls, is controlled by, or is under common
control with, such entity, provided, however, that for purposes of this
Agreement, Daiichi Sankyo Co., Ltd. (“Daiichi”), a corporation organized under
the laws of Japan, and its direct subsidiaries, excluding Ranbaxy, shall not be
considered an Affiliate of Ranbaxy. An entity shall be regarded as in control of
another entity if it owns, or directly or indirectly controls, at least fifty
percent (50%) of the voting stock or other ownership interest of the other
entity, or if it directly or indirectly possesses the power to direct or cause
the direction of the management and policies of the other entity by any means
whatsoever.

1



--------------------------------------------------------------------------------



 



          1.2 “Business Day” shall mean any day other than a Saturday, a Sunday
or a day on which the state or federal courts located in the State of Delaware
are authorized or obligated by law or executive order to be closed.
          1.3 “Confidential Information” means all non-public materials,
information and data concerning the disclosing party and its operations that is
disclosed by the disclosing party to the receiving party pursuant to this
Agreement, orally or in written, electronic or tangible form, or otherwise
obtained by the receiving party through observation or examination of the
disclosing party’s operations. Confidential Information includes, but is not
limited to, information about the disclosing party’s financial condition and
projections; business, marketing or strategic plans; sales information, customer
lists; price lists; databases; trade secrets; product prototypes and designs;
techniques, formulae, algorithms and other non-public process information.
Notwithstanding the foregoing, Confidential Information of a party shall not
include that portion of such materials, information and data that, and only to
the extent, the recipient can establish by written documentation: (a) is known
to the recipient as evidenced by its written records before receipt thereof from
the disclosing party, (b) is disclosed to the recipient free of confidentiality
obligations by a Third Party who has the right to make such disclosure without
obligations of confidentiality, (c) is or becomes part of the public domain
through no fault of the recipient, or (d) the recipient can reasonably establish
is independently developed by persons on behalf of recipient without the use of
the information disclosed by the disclosing party. The identity of the
Designated Strengths (as defined in Section 1.17) that are not already part of
the public domain shall be the Confidential Information of Medicis until such
time that the identity of such Designated Strength(s) become a part of the
public domain.
          1.4 “Current Generic Products” means, regardless of whether a product
is considered generic (including, without limitation, authorized generic),
branded, private-labeled or otherwise, a product that is bioequivalent to (or in
the case of an authorized generic, the same as) one of the Current Solodyn
Products and has the same strength and dosage form as one of the Current Solodyn
Products.
          1.5 “Current Solodyn Products” means the Solodyn® products listed on
Exhibit B.
          1.6 “Current Strengths Trigger Date” means with respect to a Current
Generic Product, on a Current Generic Product-by-Current Generic Product basis,
the earliest of:
               (a) November ***, 2011;
               (b) ***; or
               (c) ***
***
***
          1.7 “FDA” means the United States Food and Drug Administration or any
successor entity thereto.

2



--------------------------------------------------------------------------------



 



          1.8 “Future Generic Products” means, ***
          1.9 “Future Solodyn Products” means (a) the 65 mg and 115 mg dosage
strengths of the Solodyn-branded minocycline products that were previously
approved by the FDA under the Medicis NDA, and (b) all other dosage strengths of
the Solodyn-branded minocycline products that are approved by the FDA under the
Medicis NDA after the Effective Date.
          1.10 “Future Strengths Trigger Date” means, with respect to a Future
Generic Product for which Ranbaxy has an approved ANDA, on a Future Generic
Product-by-Future Generic Product basis, the earliest of:
               (a) ***; or
               (b) ***
***
***
          1.11 “GAAP” means generally accepted accounting principles in effect
in the United States from time to time, as consistently applied by Ranbaxy.
          1.12 “Medicis NDA” means the New Drug Application #50-808 and any
supplements or amendments thereto.
          1.13 “Net Profit” means, with respect to a calendar quarter, Net Sales
of Current Generic Product or Future Generic Product, as applicable, during such
calendar quarter, less Ranbaxy’s fully-burdened cost to manufacture such Current
Generic Product or Future Generic Product, less ***.
          1.14 “Net Sales” means, for the applicable period of calculation, the
aggregate gross revenues derived by or payable to Ranbaxy and its Affiliates
from or on account of the sale of Ranbaxy Product, Current Generic Product and
Future Generic Product, less the sum of the following items, all of which must
directly relate to the sale and distribution of Ranbaxy Product, Current Generic
Product, or Future Generic Product: *** (all such amounts determined in
accordance with GAAP applied in a manner consistent with past practices of
Ranbaxy). Subsections (a) through (d) shall be collectively referred to as
“Deductions”.
          1.15 “Patent Rights” means (a) the patents and patent applications
listed on Exhibit A to this Agreement, (b) all patents and patent applications
that (i) claim or cover a Current Solodyn Product or Future Solodyn Product or
the manufacture or use of such product and (ii) Medicis owns or controls as of
the Effective Date or anytime thereafter; (c) all divisions, continuations,
continuations-in-part, that claim priority to, or common priority with, the
patent applications described in clauses (a) and (b) above or the patent
applications that resulted in the patents described in clauses (a) and
(b) above, and (d) all patents that have issued or in the future issue from any
of the foregoing patent applications, including utility, model and design
patents

3



--------------------------------------------------------------------------------



 



and certificates of invention, together with any reissues, reexaminations,
renewals, extensions or additions thereto.
          1.16 “Ranbaxy NDA” means the New Drug Application seeking approval to
market the Ranbaxy Product ***
          1.17 “Ranbaxy Product” means ***
          1.18 “Ranbaxy Product Trigger Date” means, with respect to a Ranbaxy
Product, the later of (a) August ***, 2011 or (b) the date of first commercial
sale in the United States of such Ranbaxy Product to a Third Party that is not
an Affiliate of Ranbaxy after the FDA has approved the NDA for such Ranbaxy
Product.
          1.19 “Third Party” means any person or entity other than Medicis or
Ranbaxy.
          1.20 “United States” means the United States of America, including its
territories and possessions, but excluding direct sales by Ranbaxy into the
Commonwealth of Puerto Rico, provided, however, that transportation of product
to a customer’s warehouse located in the Commonwealth of Puerto Rico at the
direction of such customer located outside of the Commonwealth of Puerto Rico
shall not constitute a direct sale by Ranbaxy.
     2. RELEASE; PERMANENT INJUNCTION.
          2.1 Prior to Trigger Dates.
               (a) Commencing on the Effective Date and continuing until the
occurrence of the Current Strengths Trigger Date for a Current Generic Product,
on a Current Generic Product-by-Current Generic Product basis, Ranbaxy shall
not, and shall not directly or indirectly encourage or assist any Third Party,
to sell, offer for sale, distribute, promote, market or otherwise commercialize
such Current Generic Product. ***
               (b) Commencing on the Effective Date and continuing until the
occurrence of the Future Strengths Trigger Date for a Future Generic Product, on
a Future Generic Product-by-Future Generic Product basis, Ranbaxy shall not, and
shall not directly or indirectly encourage or assist any Third Party, to sell,
offer for sale, distribute, promote, market or otherwise commercialize such
Future Generic Product. ***
               (c) Commencing on the Effective Date and continuing until the
occurrence of the Ranbaxy Product Trigger Date for a Ranbaxy Product, on a
Ranbaxy Product-by-Ranbaxy Product basis, Ranbaxy shall not, and shall not
directly or indirectly encourage or assist any Third Party, to sell, offer for
sale, distribute or otherwise commercialize such Ranbaxy Product. ***
               (d) ***
               (e) ***

4



--------------------------------------------------------------------------------



 



          2.2 Validity of Patent Rights. Ranbaxy hereby admits that the claims
of the Patent Rights are valid and enforceable ***. Ranbaxy hereby admits that
the making, using, offering to sell, selling, importation and/or distribution
into the United States of a Ranbaxy Product, Current Generic Product or a Future
Generic Product, in each case are covered by one or more claims of the Patent
Rights under 35 U.S.C. § 271. The foregoing admission shall be binding on
Ranbaxy and admissible against Ranbaxy in any dispute or litigation between the
parties regarding the Patent Rights, and Ranbaxy will not challenge any such
admission. *** Solely with respect to Ranbaxy Product, Current Generic Product,
or Future Generic Product, Ranbaxy shall not assist any Third Party in an action
to invalidate or render unenforceable any of the Patent Rights, and Ranbaxy
shall not disclose any of its proprietary or confidential information relating
to the validity or enforceability of any of the Patent Rights, except to the
extent required by court order or other applicable law.
          2.3 Consent Judgment for Permanent Injunction. Upon the Effective
Date, Medicis and Ranbaxy have caused to be completed and executed a Consent
Judgment and Permanent Injunction in the form attached hereto as Exhibit C, and
Medicis, with Ranbaxy’s agreement, shall file with and move the Court within ***
following the Effective Date for the entry of the Consent Judgment and Permanent
Injunction. ***
          2.4 Mutual Releases. Consistent with the representations, warranties
and covenants made in this Agreement, as of the Effective Date Ranbaxy and each
of its predecessors, successors, parents, subsidiaries, Affiliates, divisions,
general partners, limited partners, and assigns (collectively, the “Ranbaxy
Releasees”), fully, finally and forever release, relinquish, acquit, and
discharge Medicis and each of its respective predecessors, successors, parents,
subsidiaries, Affiliates, divisions, general partners, limited partners, and
assigns, (collectively, the “Medicis Releasees”) of and from, and covenant not
to sue, not to assign to any other entity a right to sue, and not to authorize
any other entity to sue, any Medicis Releasee for, any and all claims,
counterclaims, defenses, demands, causes of action, suits, damages, debts,
liabilities, obligations, rights, and set-offs of any and all kind or
description whatsoever, including federal or state antitrust or unfair
competition law claims relating to the manufacture, use, sale, offer for sale or
distribution of Current Solodyn Products, Future Solodyn Products, Current
Generic Products, Future Generic Products and/or Ranbaxy Products or the
obtaining or enforcing of intellectual property or rights relating to Current
Solodyn Products, Future Solodyn Products, Current Generic Products, Future
Generic Products and/or Ranbaxy Products including costs, expenses, and
attorneys’ fees related thereto or arising therefrom (collectively, “Losses”),
known or unknown, suspected or unsuspected, asserted or unasserted, in law or
equity, on which no judgment has yet been rendered, in each case prior to the
Effective Date that could have been, are or were asserted in connection with
(i) Ranbaxy’s ANDA for a Current Generic Product or Future Generic Product,
(ii) Ranbaxy’s NDA, or (iii) the Litigation or that arise out of any claim,
counterclaim, affirmative defense, act, transaction, series of transactions,
fact, omission, or matter that could have been, is or was the subject matter of
(i) Ranbaxy’s ANDA for a Current Generic Product or Future Generic Product,
(ii) Ranbaxy’s NDA, or (iii) the Litigation (collectively, “Acts”). Consistent
with the representations, warranties and covenants made in this Agreement, as of
the Effective Date, Medicis and each of the other Medicis Releasees, fully,
finally and forever release, relinquish, acquit, and discharge the Ranbaxy
Releasees of and from, and covenant not to sue, not to assign to any other
entity a right to sue, and not to authorize any other entity to sue, any Ranbaxy
Releasee for, any and all Losses, known or unknown, suspected

5



--------------------------------------------------------------------------------



 



or unsuspected, asserted or unasserted, in law or equity, on which no judgment
has yet been rendered, in each case prior to the Effective Date that could have
been, are or were asserted in, or that arise out of any Acts.
          2.5 Filing of Agreement. Within ten (10) business days after the
Effective Date, the Parties shall each submit this Agreement to the U.S. Federal
Trade Commission (“FTC”) and U.S. Department of Justice (the “DOJ”) pursuant to
Section 1112 of the Medicare Prescription Drug, Improvement, and Modernization
Act of 2003. The Parties shall promptly in good faith coordinate the foregoing
filings and respond promptly in good faith to any requests for additional
information made by either of such agencies.
     3. LICENSE
          3.1 License Grants.
               3.1.1 Medicis hereby covenants that it will not sue, assert any
claim or counterclaim against, otherwise participate in any action or proceeding
against Ranbaxy or any of its shareholders, Affiliates, licensees, sublicensees,
customers, suppliers, importers, manufacturers, distributors, insurers, or any
heirs, administrators, executors, predecessors, successors, or assigns of the
foregoing, or cause or authorize any person or entity to do any of the
foregoing, in each case claiming or otherwise asserting that Ranbaxy’s
manufacture, use, sale, offer for sale, or importation of the Ranbaxy Product,
Ranbaxy’s Current Generic Product, and Ranbaxy’s Future Generic Product to the
extent the same is within the scope of the licenses granted under this Agreement
infringes the Patent Rights, provided that Ranbaxy remains in compliance with
the terms of this Agreement.
               3.1.2 Subject to the terms and conditions of this Agreement, and
effective on the applicable Current Strengths Trigger Date for each applicable
Current Generic Product, Medicis hereby grants to Ranbaxy and its Affiliates a
non-exclusive, non-transferable, non-sublicensable, royalty-bearing right and
license under the Patents Rights to sell, offer for sale, distribute and/or
otherwise commercialize the applicable Current Generic Product in the United
States, provided, however, that, effective as of the Effective Date, Ranbaxy
shall have the limited right and license under the Patent Rights to develop,
make, have made, import, store, handle and transport (but not sell or offer for
sale) in the United States amounts of Current Generic Product for Ranbaxy’s good
faith preparation for, and in anticipation of, the applicable Current Strengths
Trigger Date, subject to Ranbaxy’s compliance with the restrictions contained
herein until the applicable Current Strengths Trigger Date. For the sake of
clarity, indirect sales of Current Generic Product into the Commonwealth of
Puerto Rico shall not constitute a breach of this Agreement, including, without
limitation, transportation of such Current Generic Product to a customer’s
warehouse located in Puerto Rico at the direction of such customer located
outside of the Commonwealth of Puerto Rico.
               3.1.3 Subject to the terms and conditions of this Agreement, and
effective on the applicable Future Strengths Trigger Date for each applicable
Future Generic Product for which Ranbaxy has an approved ANDA, Medicis hereby
grants to Ranbaxy and its Affiliates a non-exclusive, non-transferable,
non-sublicensable, royalty-bearing right and license under the Patents Rights to
sell, offer for sale, distribute and/or otherwise commercialize in the

6



--------------------------------------------------------------------------------



 



United States the applicable Future Generic Product for which Ranbaxy has an
approved ANDA, provided, however, that, effective as of the Effective Date,
Ranbaxy shall have the limited right and license under the Patent Rights to
develop, make, have made, import, store, handle and transport (but not sell or
offer for sale) in the United States amounts of Future Generic Product for
Ranbaxy’s good faith preparation for, and in anticipation of, the applicable
Future Strengths Trigger Date, subject to Ranbaxy’s compliance with the
restrictions contained herein until the applicable Future Strengths Trigger
Date. For the sake of clarity, indirect sales of Future Generic Product into the
Commonwealth of Puerto Rico shall not constitute a breach of this Agreement,
including, without limitation, transportation of such Current Generic Product to
a customer’s warehouse located in Puerto Rico at the direction of such customer
located outside of the Commonwealth of Puerto Rico.
               3.1.4 Subject to the terms and conditions of this Agreement, and
effective on the Ranbaxy Product Trigger Date for each applicable Ranbaxy
Product, Medicis hereby grants to Ranbaxy, including it’s Affiliates, a
non-exclusive, non-transferable (except in the event of the sale of all assets
related to the Ranbaxy Product or all of the stock of Ranbaxy or an Affiliate
which holds all of the assets related to the Ranbaxy Product), royalty-bearing
right and license under the Patents Rights to sell, offer for sale, distribute
and/or otherwise commercialize in the United States such Ranbaxy Product. For
the sake of clarity, indirect sales of Ranbaxy Product into the Commonwealth of
Puerto Rico shall not constitute a breach of this Agreement, including, without
limitation, transportation of such Current Generic Product to a customer’s
warehouse located in Puerto Rico at the direction of such customer located
outside of the Commonwealth of Puerto Rico.
               3.1.5 Except as provided in Section 3.1.6, during each twelve
(12) month period following the Ranbaxy Product Trigger Date and each
anniversary thereof (each a “Ranbaxy Product Year”) until ***, the license
provided under Section 3.1.4 shall only grant Ranbaxy rights to sell the
aggregate *** of Ranbaxy Product set forth in the table below, provided,
however, that following ***, the limits on the *** of Ranbaxy Product Ranbaxy
can sell under the license provided under Section 3.1.4 shall no longer apply.
During the applicable Ranbaxy Product Year, Ranbaxy shall not sell or distribute
(and shall not authorize or assist any Third Party to sell or distribute)
amounts of Ranbaxy Product in excess of the following aggregate amounts for all
Ranbaxy Product.
***
Upon written request of Medicis, Ranbaxy shall provide to Medicis certification
and/or such information as Medicis requests as reasonably necessary to confirm
that any product that Ranbaxy purports to be a Ranbaxy Product satisfies the
definition of “Ranbaxy Product” as set forth in Section 1.17. By way of example,
but not limitation, Medicis shall have the right to request, and Ranbaxy shall
provide, copies of any NDA (or amendment or supplement to an existing NDA)
submitted by Ranbaxy to the FDA with respect to any such purported Ranbaxy
Product. All such information provided by Ranbaxy to Medicis hereunder shall be
the Confidential Information of Ranbaxy.
               3.1.6 In the event that after the Ranbaxy Product Trigger Date
but before the end of ***, a Third Party *** (“Third Party *** Sale”), the
volume limitations set forth in

7



--------------------------------------------------------------------------------



 



section 3.1.5 shall no longer apply, provided, however, that if such Third Party
*** Sale is not pursuant to a license agreement with, or otherwise under
authorization by, Medicis in existence as of the date of such Third Party ***
Sale, the volume limitations set forth in section 3.1.5 shall remain in effect
until at least *** after the date Ranbaxy provides to Medicis written notice of
such Third Party *** Sale if Medicis provides Ranbaxy with written notice within
*** after receipt of such written notice from Ranbaxy regarding the Third Party
*** Sale of Medicis’ intent to: (i) seek Judicial Relief, or (ii) enter into an
agreement with the Third Party, in either or both cases to prohibit further
Third Party *** Sales in the United States by the Third Party. In the event that
Medicis obtains Judicial Relief or an agreement with the Third Party, either or
both within *** after receipt of such notice from Ranbaxy regarding the Third
Party *** Sale that restrains further Third Party *** Sales by the Third Party,
then for purposes of this Section 3.1.6 no Third Party *** Sale shall have
occurred.
          3.2 Prior to Trigger Dates. During the term of this Agreement, subject
to Section 2.1, Ranbaxy shall not sell, offer for sale, market, promote or
distribute any Ranbaxy Product, Current Generic Product or Future Generic
Product until, as the case may be, the applicable Ranbaxy Product Trigger Date,
Current Strength Trigger Date or Future Strength Trigger Date in accordance with
the terms of this Agreement.
          3.3 ***
          3.4 No Licenses. Except as otherwise provided herein, nothing in this
Agreement shall be construed as: (a) an obligation to bring or prosecute actions
or suits against Third Parties for infringement of any patent, whether within
the Patent Rights or otherwise; (b) conferring a right to use in advertising,
publicity, promotion or otherwise any trademark or trade name of Medicis; or
(c) granting by implication, estoppel or otherwise, any licenses or rights under
the Patent Rights or any other patents. For the avoidance of doubt, nothing in
this Agreement grants to Ranbaxy or its Affiliates any right to use, and Ranbaxy
and its Affiliates shall not use (and shall not authorize or assist any Third
Party to use), the names or trademarks of Medicis (including without limitation
“Medicis” and “Solodyn®”) in connection with the promotion, manufacture,
marketing, sale or distribution of the Ranbaxy Product, except to the extent
required by law.
          3.5 Right of First Offer.
               (a) In the event that Ranbaxy or its Affiliates (i) elect to
sell, license or otherwise transfer to a Third Party any of the rights to the
Ranbaxy Product, excluding only a transaction that consists of the sale of all
or substantially all of the assets of Ranbaxy or its Affiliate holding such
rights (unless the only asset or Primary Asset of such Affiliate are rights to
the Ranbaxy Product), or (ii) elect not to launch or elect to otherwise
discontinue the sale of Ranbaxy Product, then Ranbaxy shall notify Medicis in
writing. Ranbaxy hereby grants to Medicis for a period of *** following the date
Medicis receives such notice from Ranbaxy (the “Negotiation Period”), the
exclusive right to negotiate with Ranbaxy to exclusively license or acquire such
rights. ***
               (b) During the applicable Negotiation Period (i) Ranbaxy shall
provide to Medicis such information and documents (including regulatory and
technical information) as

8



--------------------------------------------------------------------------------



 



reasonably necessary for Medicis to evaluate the Ranbaxy Product and (ii) the
parties shall negotiate in good faith and attempt to reach mutual agreement on
commercially reasonable terms and conditions for such license or acquisition. If
the parties are unable to agree upon such terms and conditions during the
applicable Negotiation Period, then Ranbaxy shall not grant to any Third Party a
license or otherwise sell or transfer such rights on terms and conditions that
are more favorable to such Third Party than those last offered to Medicis unless
Ranbaxy first offers to Medicis the right, for a period of not less than ***, to
accept those more favorable terms and conditions and Medicis fails to accept
such terms and conditions during such *** period.
               (c) If Ranbaxy sells, licenses or transfers the rights to the
Ranbaxy Product to a Third Party, then such agreement shall be subject to the
provisions of Section 2.2 with respect to the Ranbaxy Product.
     4. ROYALTIES
          4.1 Payment.
               4.1.1 Subject to the terms and conditions of this Agreement,
within *** following the end of each calendar quarter during the term of this
Agreement, Ranbaxy shall pay to Medicis in U.S. dollars (i) a royalty of *** of
Net Sales of the Ranbaxy Product during such calendar quarter, (ii) a royalty of
*** of Net Profit of the Current Generic Product during such calendar quarter,
and (iii) a royalty of *** of Net Profit of the Future Generic Product during
such calendar quarter. All payments shall be made by wire transfer in US Dollars
to such bank account as may be designated from time-to-time by Medicis in
writing to Ranbaxy. In the event that an unaffiliated Third Party enters the
United States market with an AB-Rated generic version of the Ranbaxy Product,
then Ranbaxy shall provide to Medicis written notice of the sale of such
AB-Rated generic version of the Ranbaxy Product by such Third Party. In the
event that Medicis is unable to obtain either Judicial Relief or an agreement
with the Third Party, either or both within *** after receipt of such written
notice from Ranbaxy regarding the sale of such AB-Rated generic version of the
Ranbaxy Product that restrains further sales of such AB-Rated generic version of
the Ranbaxy Product by the Third Party in the United States, then if Ranbaxy
launches an authorized generic version of the Ranbaxy Product, the royalty
payable on such sales of authorized generic Ranbaxy Product shall be *** of Net
Profit. For the sake of clarity, in the event Ranbaxy launches an authorized
generic Ranbaxy Product but continues to sell a branded Ranbaxy Product, Ranbaxy
shall continue to pay a royalty of *** of Net Sales on sales of branded Ranbaxy
Product.
               4.1.2 Within *** following the end of each calendar quarter in
which the Ranbaxy Product, Current Generic Product or Future Generic Product is
sold during the term of this Agreement, Ranbaxy shall provide to Medicis a
written estimate of the royalty amount that will be payable for each product for
such calendar quarter in accordance with Section 4.1.1. Within *** following the
end of each calendar quarter in which the Ranbaxy Product, Current Generic
Product or Future Generic Product is sold during the term of this Agreement,
Ranbaxy shall provide to Medicis a written report stating the number and
description of all Ranbaxy Product, Current Generic Product or Future Generic
Product sold during the relevant calendar quarter; the gross sales associated
therewith; the calculation of Net Sales thereon, including

9



--------------------------------------------------------------------------------



 



without limitation the amount of any Deductions; and the royalties that will be
payable for such calendar quarter in accordance with Section 4.1.1.
               4.1.3 Any late payments shall bear interest at the lower of (a)
*** per annum, or (b) the maximum rate allowed by law, commencing on the date
payment is due.
          4.2 Taxes. Ranbaxy shall be responsible for and may withhold from
payments made to Medicis under this Agreement any taxes required to be withheld
by Ranbaxy under applicable law. Accordingly, if any such taxes are levied on
such payments due hereunder (“Withholding Taxes”), Ranbaxy shall (i) deduct the
Withholding Taxes from the payment amount, (ii) pay all applicable Withholding
Taxes to the proper taxing authority, and (iii) send evidence of the obligation
together with proof of tax payment to Medicis within *** following the
applicable tax payment.
          4.3 Audit Rights. On no less than *** notice from Medicis, Ranbaxy
shall make available for inspection during normal business hours by an
independent auditor selected by Medicis and reasonably acceptable to Ranbaxy all
records, books of account, information and data concerning (a) Net Sales
pursuant to this Agreement for the purpose of an audit to determine the accuracy
of the reports delivered and amounts paid by Ranbaxy pursuant to Section 4.1 and
(b) Ranbaxy’s compliance with Section 3.1.5 of this Agreement. Upon reasonable
belief of discrepancy or dispute, Medicis’ external auditors shall be entitled
to take copies or extracts from such records, books of account, information and
data (but only to the extent related to the contractual obligations set out in
this Agreement) during any review or audit. Medicis shall be solely responsible
for its costs in making any such audit, unless Medicis identifies a discrepancy
in favor of Ranbaxy in the calculation of the Net Sales and royalties paid to
Medicis under this Agreement in any calendar year from those properly payable
for that calendar year of *** or greater, in which event Ranbaxy shall be solely
responsible for the reasonable cost of such audit and pay Medicis any
underpayment.
     5. TERM AND TERMINATION.
          5.1 Term. Subject to Section 5.2, this Agreement, shall expire on the
expiration of the last to expire of the Patent Rights; provided, however, that
if at any time during the Term there are no valid, issued patents within the
Patent Rights, but there are at such time pending patent applications within the
Patent Rights, then subject to the terms and conditions of this Agreement, the
term of this Agreement shall continue for the pendency of such pending patent
applications.
          5.2 Termination for Cause. Either party may terminate this Agreement
upon or after the material breach of any material provision of this Agreement by
the other party if the other party has not cured such breach within *** after
receipt of express written notice thereof by the non-breaching party. If this
Agreement is terminated prior to expiration of the last to expire of the Patent
Rights, Ranbaxy shall not make, have made, use, sell, offer for sale, import or
distribute Ranbaxy Product, Current Generic Product or Future Generic Product
until the expiration of the last to expire of the Patent Rights.

10



--------------------------------------------------------------------------------



 



          5.3 Termination for Challenge. Except as expressly permitted in
Section 2.2 above, Medicis shall have the right to immediately terminate this
Agreement at any time after the Effective Date in the event Ranbaxy or any of
its Affiliates contests or challenges, or supports or assists any Third Party to
contest or challenge, with the patent office or any court, regulatory agency or
other forum, Medicis’ ownership of or rights in, or the validity, enforceability
or scope of, any of the Patent Rights, solely with respect to Ranbaxy Product,
Current Generic Product or Future Generic Product.
          5.4 Effect of Expiration or Termination. Expiration or termination of
this Agreement shall not relieve the parties of any obligation accruing prior to
such expiration or termination, and the provisions of Sections 2.1, 2.2, 3.3,
4.3, 5.2, 5.4, 6, 7.4, 8 and 9 shall survive the expiration or termination of
this Agreement. No other provisions shall survive expiration or termination of
this Agreement.
     6. CONFIDENTIALITY.
          6.1 Confidentiality. Until the expiration or earlier termination of
this Agreement, and for a period of *** following the expiration or earlier
termination hereof or thereof, except with respect to any Confidential
Information constituting a trade secret in which case the receiving party’s
obligation continues in perpetuity, provided such receiving party has been
informed as to the status of such Confidential Information as a trade secret,
each party shall maintain in confidence all Confidential Information disclosed
by the other party and the terms of this Agreement, and shall not use, grant the
use of or disclose to any Third Party the Confidential Information of the other
party other than as expressly permitted hereby. Each party shall notify the
other promptly upon discovery of any unauthorized use or disclosure of the other
party’s Confidential Information or the terms of this Agreement. Without
limiting the generality of the foregoing, Ranbaxy shall not disclose to any
Third Party the Designated Strengths that are not part of the public domain and
Ranbaxy shall not use the knowledge of the Designated Strengths that are not
part of the public domain for any purpose (including without limitation, filing
an NDA or ANDA, or filing an amendment or supplement to an existing NDA or ANDA)
other than for the sole purpose of ensuring that the Ranbaxy Products do not
have strengths identical to any of the Designated Strengths. Notwithstanding the
foregoing, Ranbaxy may continue ongoing development and shall be permitted to
file an ANDA for any of the Designated Strengths that were identified and/or or
were in development by Ranbaxy prior to the Effective Date, as may be evidenced
by the written records of Ranbaxy.
          6.2 Permitted Disclosures. Either party may disclose Confidential
Information of the disclosing party (a) on a need-to-know basis, to such party’s
directors, officers and employees to the extent such disclosure is reasonably
necessary in connection with such party’s activities as expressly authorized by
this Agreement, and (b) to those agents and consultants, and contract
manufacturers who need to know such information to accomplish the purposes of
this Agreement (collectively, “Permitted Recipients”); provided such Permitted
Recipients are bound to maintain such Confidential Information in confidence at
least to the same extent as set forth in Section 6.1.
          6.3 Litigation and Governmental Disclosure. Each party may disclose
Confidential Information of the other party to the extent such disclosure is
reasonably necessary

11



--------------------------------------------------------------------------------



 



for prosecuting or defending litigation or complying with a court order or
applicable law, governmental regulations or investigation, provided that if a
party is required by court order, law or regulation to make any such disclosure
of the other party’s Confidential Information it will give reasonable advance
notice to the other party of such disclosure requirement and will use good faith
efforts to assist such other party to secure a protective order or confidential
treatment of such Confidential Information required to be disclosed.
          6.4 Publicity. Except as expressly authorized hereunder, neither party
shall make any publicity releases, interviews or other dissemination of
information concerning this Agreement or its terms, or either party’s
performance hereunder, to communication media, financial analysts or others
without the prior written approval of the other party, which approval shall not
be unreasonably withheld, delayed or conditioned. Notwithstanding anything to
the contrary in this Agreement, the parties understand and agree that either
party, may, if so required, disclose some or all of the information included in
this Agreement or other Confidential Information of the other party (a) in order
to comply with its obligations under the law, including the United States
Securities Act of 1933 and the United States Securities Exchange Act of 1934 (or
the applicable ex-U.S. equivalent); (b) in order to comply with the listing
standards or agreements of any national or international securities exchange or
The NASDAQ Stock Market or New York Stock Exchange or other similar laws of a
governmental authority; (c) to respond to an inquiry of a governmental authority
or regulatory authority as required by law; or (d) in a judicial, administrative
or arbitration proceeding. In any such event the party making such disclosure
shall (i) provide the other party with as much advance notice as reasonably
practicable of the required disclosure, (ii) cooperate with the other party in
any attempt to prevent or limit the disclosure, and (iii) limit any disclosure
to the specific purpose at issue. In connection with any filing of a copy of
this Agreement with the Securities and Exchange Commission, the filing party
shall endeavor to obtain confidential treatment of economic and trade secret
information, and shall keep the other party informed as the planned filing
(including, but not limited to providing the other party with the proposed
filing reasonably in advance of making the planned filing) and consider the
requests of the other party regarding such confidential treatment.
     7. REPRESENTATIONS AND WARRANTIES.
          7.1 Representations.
               7.1.1 Each party hereby represents and warrants as of the
Effective Date to the other party that (a) the person executing this Agreement
is authorized to execute this Agreement; (b) this Agreement is legal and valid
and the obligations binding upon such party are enforceable by their terms; and
(c) the execution, delivery and performance of this Agreement does not conflict
with any agreement, instrument or understanding, oral or written, to which such
party may be bound, nor violate any law or regulation of any court, governmental
body or administrative or other agency having jurisdiction over it.
               7.1.2 ***
               7.1.3 ***

12



--------------------------------------------------------------------------------



 



               7.1.4 ***
               7.1.5 ***
               7.1.6 ***
          7.2 Disclaimer of Warranties. Except for those warranties set forth in
Section 7.1, neither party makes any warranty, written, oral, express or
implied, with respect to this Agreement. ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT HEREBY
ARE DISCLAIMED BY BOTH PARTIES.
          7.3 Limitation of Liability. WITH THE EXCEPTION OF DAMAGES RESULTING
FROM A PARTY’S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS UNDER THIS AGREEMENT OR
ITS OBLIGATIONS UNDER SECTION 8 (INDEMNIFICATION), OR A BREACH BY RANBAXY OF
SECTIONS 2.1 OR 2.2, UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE FOR
LOSS OF USE OR PROFITS OR OTHER COLLATERAL, SPECIAL, CONSEQUENTIAL, INCIDENTAL
OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT, WHETHER SUCH CLAIMS ARE
FOUNDED IN TORT OR CONTRACT.
          7.4 Equitable Relief. Ranbaxy acknowledges and agrees that the
obligations and undertakings of Ranbaxy pursuant to Sections 2.1 and 2.2 of this
Agreement are reasonable and necessary to protect the legitimate interests of
Medicis, that Medicis would not have entered into this Agreement in the absence
of such provisions, and that Ranbaxy’s breach or threatened breach or failure to
comply with such Sections 2.1 and 2.2, solely with respect to the Ranbaxy’s
Current Generic Product and Future Generic Product, shall cause Medicis
significant and irreparable harm, the amount of which shall be extremely
difficult to estimate and ascertain, and for which money damages shall not be
adequate. Ranbaxy further acknowledges and agrees that Medicis shall have the
right, solely with respect to Ranbaxy’s Current Generic Product and Future
Generic Product, to apply to any court of competent jurisdiction for an
injunction order restraining any breach or threatened breach of Sections 2.1 or
2.2 of this Agreement and specifically enforcing the terms and provisions of
such Sections of this Agreement, without the necessity of posting any bond or
security, in addition to seeking any other remedy available to Medicis in law or
equity, provided, however, that with respect to the Ranbaxy Product, Medicis
shall have the right to apply to any court of competent jurisdiction for an
injunction order restraining any demonstrated breach of Section 2.1 or 2.2 and
specifically enforcing the terms and provisions of such Sections of this
Agreement, subject to the posting of a bond or security, in addition to seeking
any other remedy available to Medicis at law or equity, and provided, further,
that Medicis shall only have the right to apply for an injunction or equitable
relief, or otherwise assert damages, against Ranbaxy with respect to the
applicable Ranbaxy Product alleged to be the subject of a breach.

13



--------------------------------------------------------------------------------



 



     8. INDEMNIFICATION.
          8.1 Ranbaxy Indemnification. Ranbaxy shall indemnify, defend and hold
harmless Medicis, its directors, managers, members, officers, employees,
authorized subcontractors and agents (collectively the “Medicis Indemnified
Parties”) from and against any and all liabilities, obligations, penalties,
judgments, disbursements of any kind and nature, losses, damages, costs and
expenses (including, without limitation, reasonable attorney’s fees and costs)
(collectively, “Losses”) incurred as a result of any claims, demands, actions or
other proceedings by a Third Party against an Indemnified Party to the extent
arising out of (a) Ranbaxy’s breach of any representation, warranty or covenant
under this Agreement, except to the extent that such Losses arise out of
Medicis’ breach of any representation, warranty or covenant under this
Agreement, ***
          8.2 Medicis Indemnification. (a) Medicis shall indemnify, defend and
hold harmless Ranbaxy, its Affiliates, directors, managers, members, officers,
employees, authorized subcontractors and agents (collectively the “Ranbaxy
Indemnified Parties”) from and against any and all Losses incurred as a result
of any claims, demands, actions or other proceedings by a Third Party against an
Indemnified Party to the extent arising out of Medicis’ breach of any
representation, warranty or covenant under this Agreement, except to the extent
that such Losses arise out of Ranbaxy’s breach of any representation, warranty
or covenant under this Agreement.
          8.3 Obligations. A party which intends to claim indemnification under
this Section 8 (the “Indemnified Party”) shall promptly notify the other party
(the “Indemnifying Party”) in writing of any claim, demand, action, or other
proceeding in respect of which the Indemnified Party intends to claim such
indemnification; provided, however, that failure to provide such notice within a
reasonable period of time shall not relieve the Indemnifying Party of any of its
obligations hereunder except to the extent the Indemnifying Party is prejudiced
by such failure. The Indemnified Party shall permit the Indemnifying Party, at
its discretion, to settle any such action, claim or other matter.
Notwithstanding the foregoing, the Indemnifying Party shall not enter into any
settlement that would adversely affect the Indemnified Party’s rights hereunder,
or impose any obligations on the Indemnified Party in addition to those set
forth herein, in order for it to exercise such rights, without the Indemnified
Party’s prior written consent, which shall not be unreasonably withheld or
delayed. No such action, claim or other matter shall be settled without the
prior written consent of the Indemnifying Party, which shall not be unreasonably
withheld or delayed. The Indemnified Party shall reasonably cooperate with the
Indemnifying Party and its legal representatives in the investigation and
defense of any claim, demand, action, or other proceeding covered by the
indemnification obligations of this Section 8. The Indemnified Party shall have
the right, but not the obligation, to be represented in such defense by counsel
of its own selection and at its own expense.
     9. GENERAL PROVISIONS.
          9.1 Notices. All notices hereunder shall be delivered by facsimile
(confirmed by overnight delivery), or by overnight delivery with a reputable
overnight delivery service, to the following address of the respective parties:

14



--------------------------------------------------------------------------------



 



     
If to Medicis:
  Medicis Pharmaceutical Corporation
7720 North Dobson Road
Scottsdale, Arizona 85256
Attn: Chief Executive Officer
Facsimile: 480-291-5175
 
   
with a copy to:
  Medicis Pharmaceutical Corporation
7720 North Dobson Road
Scottsdale, Arizona 85256
Attn: General Counsel
Facsimile: 480-291-8508
 
   
If to Ranbaxy:
  Ranbaxy Laboratories Limited
Corporate Office, Plot 90, Sector 32
Gurgaon -122001 (Haryana), India
Attn: Head – Global Legal
Facsimile:
 
   
 
   
With a copy to:
  Ranbaxy Inc.
600 College Road East
Suite 2100
Princeton, New Jersey 08540
Attn: Legal Department
Facsimile: (609) 720-1155

     Notices shall be effective on the day of receipt. A party may change its
address listed above by notice to the other party given in accordance with this
Section 9.1.
          9.2 Entire Agreement. The parties hereto acknowledge that this
Agreement sets forth the entire agreement and understanding of the parties and
supersedes all prior written or oral agreements or understandings with respect
to the subject matter hereof. No modification of any of the terms of this
Agreement, or any amendments thereto, shall be deemed to be valid unless in
writing and signed by an authorized agent or representative of both parties
hereto. No course of dealing or usage of trade shall be used to modify the terms
and conditions herein. This Agreement shall be binding on each of Ranbaxy and
Medicis and their respective permitted successors and assigns.
          9.3 Waiver. None of the provisions of this Agreement shall be
considered waived by any party hereto unless such waiver is agreed to, in
writing, by authorized agents of such party. The failure of a party to insist
upon strict conformance to any of the terms and conditions hereof, or failure or
delay to exercise any rights provided herein or by law shall not be deemed a
waiver of any rights of any party hereto.
          9.4 Obligations to Third Parties. Each party warrants and represents
that this Agreement does not conflict with any contractual obligations,
expressed or implied, undertaken with any Third Party.

15



--------------------------------------------------------------------------------



 



          9.5 Assignment. Neither party shall assign this Agreement or any part
hereof or any interest herein (whether by operation of law or otherwise) to any
Third Party (or use any subcontractor) without the written approval of the other
party; provided, however, that either party may assign this Agreement without
such consent (i) to any Affiliate; (ii) in the case of a merger, consolidation,
change in control or sale of all or substantially all of the assets related to
this Agreement, or (iii) in the case of a merger, consolidation, change in
control or sale of all or substantially all of the assets or stock of Ranbaxy or
an Affiliate, provided further that with respect to Ranbaxy, any such Affiliate
or Third Party agrees to be bound by the terms and conditions of this Agreement
including, without limitation, the provisions of Section 2.2. No assignment
shall be valid unless the permitted assignee(s) assumes all obligations of its
assignor under this Agreement. No assignment shall relieve any party of
responsibility for the performance of its obligations hereunder. Any purported
assignment in violation of this Section 9.5 shall be void.
          9.6 Governing Law. In any action brought regarding the validity,
construction and enforcement of this Agreement, it shall be governed in all
respects by the laws of the State of Delaware, without regard to the principles
of conflicts of laws. The federal and state courts in the State of Delaware
shall have jurisdiction over the parties hereto in all matters arising hereunder
and the parties hereto agree that the venue with respect to such matters will be
a state or federal court in the State of Delaware.
          9.7 Severability. If any term or provision of this Agreement shall for
any reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
provision hereof, and this Agreement shall be interpreted and construed as if
such term or provision, to the extent the same shall have been held to be
invalid, illegal or unenforceable, had never been contained herein.
          9.8 Headings, Interpretation. The headings used in this Agreement are
for convenience only and are not part of this Agreement.
          9.9 Attorneys’ Fees. The prevailing party shall be entitled to
attorneys’ fees and its litigation or related expenses in any suit or proceeding
with respect to the interpretation or enforcement of this Agreement.
          9.10 Counterparts. The Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
[Remainder of this page intentionally blank]

16



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed by their duly-authorized representatives effective as of the Effective
Date.

              RANBAXY LABORATORIES LIMITED   MEDICIS PHARMACEUTICAL CORPORATION
 
By:
      By:    
 
           
 
  Name:
 
      Name:
 
 
  Title:
 
    Title:
 
    RANBAXY INC.          
By:
           
 
           
 
           
 
  Name:
 
       
 
           
 
  Title:
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Patent Rights

      Issued Patents (all U.S.)   Pending Applications (all U.S.) 5,908,838  
11/166,817 7,541,347   11/776,669 7,544,373   11/776,676     11/776,691    
11/776,711     11/944,186     11/695,513     11/695,514     11/695,541    
12/253,845

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Current Solodyn Products

      PRODUCT   NDC     99207-0460-30 Solodyn 45mg   99207-0460-10    
99207-0461-30 Solodyn 90mg   99207-0461-10     99207-0462-30 Solodyn 135mg  
99207-0462-10

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
Consent Judgment for Permanent Injunction
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

             
 
           
MEDICIS PHARMACEUTICAL CORPORATION,
  )          
Plaintiff,
  )                     C.A. No. 09-033 (JJF)(LPS)
v.
  )       C.A. No. 09-435 (JJF)             (Consolidated)
RANBAXY INC.; and
  )        
RANBAXY LABORATORIES LTD.
  )        
ET AL.
  )          
Defendants.
  )        
 
  )        
 
  )        
 
  )        
 
  )        
 
  )        
 
  )        
 
  )        
 
  )        
 
           
MEDICIS PHARMACEUTICAL CORPORATION,
  )       C.A. No. 10-120 (JJF)(MPT)  
Plaintiff,
  )          
v.
  )          
RANBAXY INC.; and
  )        
RANBAXY LABORATORIES LTD.
  )          
Defendants.
  )        
 
  )        
 
  )        
 
  )        
 
  )        
 
  )        
 
  )        
 
  )        
 
           

CONSENT JUDGMENT AND PERMANENT INJUNCTION
AS TO RANBAXY
          This matter is before the Court on the unopposed motion of Plaintiff
Medicis Pharmaceutical Corporation (“Medicis”) and Defendants Ranbaxy Inc. and
Ranbaxy Laboratories Ltd. (collectively referred to herein as “Ranbaxy”).

C-1



--------------------------------------------------------------------------------



 



          WHEREAS, this Consent Judgment and Permanent Injunction as to Ranbaxy
concerns only Medicis’s claims against Ranbaxy and Ranbaxy’s counterclaims
against Medicis in C.A. No. 09-435 (JJF) (which has been consolidated with C.A.
No. 09-033 (JJF)), and C.A. No. 10-120 (JJF) (collectively referred to herein as
the “Litigations”).
          WHEREAS, Medicis requests that this Consent Judgment and Permanent
Injunction as to Ranbaxy be entered in the above-captioned cases, and Ranbaxy
does not oppose Medicis’s request.
          WHEREAS, Medicis owns United States Patent No. 5,908,838 (“the ’838
patent”).
          WHEREAS, Ranbaxy submitted Abbreviated New Drug Application No. 91-118
(“Ranbaxy ANDA”) to the FDA under 21 U.S.C. § 355(j) seeking to obtain approval
to commercially manufacture and sell generic minocycline HCl extended release
tablets in its 135 milligram (“mg”) strength for the treatment of acne.
          WHEREAS, Ranbaxy submitted a supplement or amendment to the Ranbaxy
ANDA (“Ranbaxy ANDA Supplement/Amendment”) to the FDA under 21 U.S.C. § 355(j)
seeking to obtain approval to commercially manufacture and sell generic
minocycline HCl extended release tablets in its 45 mg and 90 mg strengths for
the treatment of acne.
          WHEREAS, in these Litigations, Medicis alleged that Ranbaxy infringed
one or more of claims 3, 4, 12, and 13 of the ’838 patent under 35 U.S.C. §
271(e)(2) by virtue of Ranbaxy’s submission of the Ranbaxy ANDA and the Ranbaxy
ANDA Supplement/Amendment to the FDA.

C-2



--------------------------------------------------------------------------------



 



          WHEREAS, in these Litigations, Medicis alleged that it would be
irreparably harmed if Ranbaxy is not enjoined from infringing or actively
inducing or contributing to infringement of one or more of claims 3, 4, 12, and
13 of the ’838 patent.
          WHEREAS, in these Litigations, Medicis requested that this Court enter
a permanent injunction enjoining Ranbaxy from infringing the ’838 patent.
          WHEREAS, Medicis and Ranbaxy have reached an agreement to finally
settle these Litigations as set forth in this Consent Judgment and Permanent
Injunction as to Ranbaxy and a separate confidential License and Settlement
Agreement (“Settlement Agreement”) which is contemporaneously and separately
being executed.
          WHEREAS, final settlement of these Litigations will help Medicis and
Ranbaxy avoid the substantial uncertainty and risks involved with prolonged
litigations.
          WHEREAS, final settlement of these Litigations will permit Medicis and
Ranbaxy to save litigation costs, as well as adhere to the judicially recognized
mandate that encourages the settlement of litigation whenever possible.
          WHEREAS, final settlement of these Litigations serves the public
interest by saving judicial resources and avoiding the risks to each of Medicis
and Ranbaxy associated with infringement.
          WHEREAS, Medicis and Ranbaxy each consent to personal jurisdiction in
Delaware for purposes of enforcing the Settlement Agreement.

C-3



--------------------------------------------------------------------------------



 



          IT IS HEREBY ORDERED, DECREED, and ADJUDGED as follows:
          1. The Court has jurisdiction over Medicis and Ranbaxy and the subject
matter of these Litigations.
          2. Ranbaxy acknowledges Medicis’s ownership and standing to sue for
infringement of United States Patent No. 5,908,838 (“the ‘838 patent”).
          3. Ranbaxy acknowledges that the ’838 patent is valid and enforceable,
as described more fully in the Settlement Agreement.
          4. Ranbaxy acknowledges that the making, using, offering to sell,
selling importation and/or distribution of the products that described in the
Ranbaxy ANDA and the Ranbaxy ANDA Supplement/Amendment are covered by one or
more claims of the ’838 patent under 35 U.S.C. § 271 and that Medicis did not
authorize the manufacture, use, sale, offer for sale, importation and
distribution of the product described in the Ranbaxy ANDA and the Ranbaxy ANDA
Supplement/Amendment.
          5. As described more fully in the Settlement Agreement, Ranbaxy and
its affiliates are permanently enjoined as of the date hereof from infringing
the ’838 patent by the manufacture, use, offer to sell, sale, importation, or
distribution of any current products, or future products having the same
strength and dosage form of the current Solodyn® products, that are the subject
of the Ranbaxy ANDA and the Ranbaxy ANDA Supplement/Amendment that is not
pursuant to a license granted by Medicis, and from inducing others to infringe
the ’838 patent by inducing others to manufacture, use, offer to sell, sale,
import, or distribute any current products, or future products having the same
strength and dosage form of the current Solodyn® products, that are the subject
of the Ranbaxy ANDA and the Ranbaxy ANDA Supplement/Amendment that is not
pursuant to a license granted by Medicis.

C-4



--------------------------------------------------------------------------------



 



          6. Medicis acknowledges that Ranbaxy will maintain its paragraph IV
certification pursuant to 21 C.F.R. § 314.94(a)(12)(v), as described more fully
in the Settlement Agreement.
          7. All claims and counterclaims in these Litigations are hereby
dismissed without prejudice.
          8. Except as provided in the Settlement Agreement, each side shall
bear its own costs.
          9. This Court shall retain jurisdiction over Ranbaxy and Medicis for
the purpose of enforcing the terms of this Consent Judgment and Permanent
Injunction and over any matters related to or arising from the interpretation or
enforcement of the Settlement Agreement or any legal or equitable claim
concerning the Settlement Agreement.
IT IS SO ORDERED, DECREED AND ADJUDGED this ___ day of April, 2010 by:

     
 
   
 
   
The Honorable Joseph J. Farnan Jr.
   
United States District Judge
Agreed to:
   
MORRIS, NICHOLS, ARSHT & TUNNELL LLP
  POTTER ANDERSON & CORROON LLP
 
   
 
   
 
   
Jack B. Blumenfeld (#1014)
  Richard L Horwitz (#2246)
Karen Jacobs Louden (#2881)
  David E. Moore (#3983)
1201 North Market Street
  Hercules Plaza, 6th Floor
Wilmington, DE 19899-1347
  1313 North Market Street
(302) 658-9200
  Wilmington, DE 19899
jblumenfeld@mnat.com
  (302) 984-6000
klouden@mnat.com
  rhorwitz@potteranderson.com
dmoore@potteranderson.com
Attorneys for
  Attorneys for Ranbaxy Inc. and

C-5



--------------------------------------------------------------------------------



 



     
     Medicis Pharmaceutical Corporation
       Ranbaxy Laboratories Ltd.
 
   
OF COUNSEL:
  OF COUNSEL:
Matthew D. Powers
  Edgar H. Haug
WEIL, GOTSHAL & MANGES LLP
  Brian J. Malkin
201 Redwood Shores Parkway
  Angus Chen
Redwood Shores, CA 94065
  FROMMER LAWRENCE & HAUG LLP
(650) 802-3000
  745 Fifth Avenue
 
  New York, NY 10151
(212) 588-0800
Elizabeth Stotland Weiswasser
Jennifer H. Wu
Danielle Rosenthal
Caroline Simons
Josephine Young
WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, NY 10153
(212) 310-8000
   

C-6